DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 15-18, drawn to a method and system for storing, at the first transceiver, a total link delay in the optical link; transmitting, from the first transceiver via a first path of the optical link, first and second edges separated by an average of the total link delay; receiving, at the first transceiver via a second path of the optical link, a third edge and simultaneously starting a first timer, the third edge being associated
with transmission through the optical link in response to receipt of the second edge; receiving, at the first transceiver via the second path, a fourth edge and terminating the first timer, the fourth edge being associated with transmission through the optical link after the total link delay in response to receipt of the first edge; and determining a shorter path delay of the first and second paths based on elapsed time of the first timer, classified in CPC H04J 14/0227.
II. Claims 12-14 and 19-20, drawn to a method and system for storing, at the first transceiver, a total link delay of the optical link; receiving, at the first transceiver via a first path of the optical link, a first edge through the optical link and simultaneously starting a wait timer for the total link delay; receiving, at the first transceiver via the first path, a second edge through the optical line at a time period of half of the total link delay after the first edge; transmitting, from the first transceiver via a second path of the optical link, a third edge in response to receipt of the second edge; transmitting, from the first transceiver via the second path, a fourth edge after the wait timer has elapsed; , classified in CPC H04B 10/0775.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as transmitting, from the first transceiver via a first path of the optical link, first and second edges separated by an average of the total link delay; receiving, at the first transceiver via a second path of the optical link, a third edge and simultaneously starting a first timer, the third edge being associated with transmission through the optical link in response to receipt of the second edge; receiving, at the first transceiver via the second path, a fourth edge and terminating the first timer, the fourth edge being associated with transmission through the optical link after the total link delay in response to receipt of the first edge; and determining a shorter path delay of the first and second paths based on elapsed time of the first timer and subcombines II has separate utility such as receiving, at the first transceiver via a first path of the optical link, a first edge through the optical link and simultaneously starting a wait timer for the total link delay; receiving, at the first transceiver via the first path, a second edge through the optical line at a time period of half of the total link delay after the first edge; transmitting, from the first transceiver via a second path of the optical link, a third edge in response to receipt of the second edge; transmitting, from the first transceiver via the second path, a fourth .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Sean McDermott on 1/30/2022 a provisional election was made to group I without traverse to prosecute the invention of group I, claims 1-11 and 15-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 and 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 15-18 objected to because of the following informalities:  
As claim 15, lines 10-11, ““a first timer” must be changed to the timer in order to staring timer when receives third edge and ending timer when receives fourth edge.
As claim 18, this claim informal independent claim.  Therefore, the applicant should inserts all the limitation of claim 15 into this claim in order to have an formal independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, line 7, “a first timer” is vague and indefinite because the claims do not recite a second timer.
As claim 15, lines 10-11, ““a first timer” is vague and indefinite because the claims do not recite a second timer.
As claim 18, line 1, “the first transceiver” is vague and indefinite because it does not refer to any previous element.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bottari [US 2015/010167] discloses a first node which includes a transceiver for transmitting a first and second optical to a second node in the first optical path and receives a third and fourth optical signal and determining the offset time between the third and fourth optical in order to determine the length of first optical path using time offset; determining a round trip delay, propagation delay..
Kroener [US 2009/0052431] discloses a master for sending the first packet and second packet having inter-packet spacing between them and receiving a reply packets and determining time offset between the packets.
Ruffini [US 2017/0180070] discloses a method and system for determining a propagation delay.
Kaplan [US 2009/0285520] discloses a master for sending the first packet and second packet having inter-packet spacing between them and receiving a reply packets and determining time offset between the packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414